Citation Nr: 1549264	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-19 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than April 26, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1968 to February 1969.

This case is before the Board of Veteran's Appeals (Board) on appeal from May 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's original claim of service connection for PTSD was addressed in a June 1987 rating decision, which denied the Veteran's claim, and she did not appeal that determination.

2. At the time of the June 1987 rating decision, the Veteran did not have a diagnosis of PTSD.

3. The Veteran filed an informal petition to reopen her claim of service connection for PTSD on February 5, 1997.

4. The Veteran filed a formal petition to reopen her claim of service connection for PTSD on May 16, 1997.

5. The earliest diagnosis of PTSD in the Veteran's claims file is August 1997.

6. In an August 1997 rating decision, the RO determined that no new and material evidence had been received to reopen the claim.

7. At the time of the August 1997 rating decision, the Veteran had a diagnosis of PTSD but there was no evidence of record to corroborate her claim of military sexual trauma.

8. On April 26, 2004, the Veteran filed a petition to reopen her claim of service connection for PTSD.

9. In February 2008, the Veteran's service treatment records were associated with her claims file.

10. In November 2008, the Board granted service connection for PTSD, based in part on the Veteran's service treatment records. 


CONCLUSION OF LAW

The criteria for an effective date of February 5, 1997, but no earlier, have been met for the grant of service connection for PTSD. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.156(c); 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In earlier effective date cases, where service connection has been granted and an effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The June 2004 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran seeks an effective date prior to April 24, 2004 for the grant of service connection for PTSD. The Veteran contends that she is entitled to an effective date of May 16, 1997, the date she filed her formal petition to reopen the claim of service connection for PTSD.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400 (2015).

38 C.F.R. § 3.156(c) provides that, notwithstanding any other part of 38 C.F.R. 
Part 3, at any time after VA issues a decision on a claim it will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (reopening a final decision on a claim with new and material evidence), if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. Official service department records include:

1) service records that are related to a claimed in-service event, injury, or disease, regardless of whether the records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; 

2) additional service records forwarded by the Department of Defense or the service department any time after VA's original request for service records; and;

 3) declassified records that could not have been obtained when VA decided the claim due to their classified status.

38 C.F.R. § 3.156(c).

An award made based all or in part on the records identified by paragraph (c)(1) of 38 C.F.R. § 3.156 is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim. See 38 C.F.R. 
§ 3.156(c)(3).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12. App. 32, 34-35 (1998); Servello v. Derwinski,3 Vet. App. 196, 199 (1992). An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." It must "identify the benefit sought." 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits. Servello, supra. 

Relying on these principles, the Board finds that an earlier effective date of February 5, 1997 is warranted for the grant of service connection for PTSD. 

The Veteran originally filed a claim of service connection for "delayed stress disorder" in August 1986. At that time, she submitted private medical records from December 1984 and January 1985, which showed that the Veteran had been treated for situational depression and anxiety. The claim was denied in a June 1987 rating decision because the Veteran's available service treatment records did not show military sexual trauma and because the Veteran did not have a diagnosis of PTSD.

The Veteran called VA on February 5, 1997 and stated that she wished to file an informal claim for PTSD. She filed a formal claim for PTSD in May 1997. The Veteran was afforded a VA medical examination in August 1997 during which she was diagnosed with PTSD. The petition to reopen the claim was denied in an August 1997 rating decision. The RO found that the evidence submitted was not new and material because while a diagnosis of PTSD was shown, there was no evidence of record to corroborate her claim of a military sexual trauma.

The Veteran filed a petition to reopen her claim of service connection for PTSD in April 2004. The Veteran's service treatment records were associated with her claims file in February 2008. The Board granted the petition to reopen and granted service connection for PTSD in a November 2008 decision, based in part on the Veteran's service treatment records.

At the time the Veteran filed her claim for PTSD in August 1986, she did not have a current diagnosis of PTSD. Therefore, Veteran was not entitled to service connection for PTSD at that time. However, when she filed her informal petition to reopen her claim of service connection for PTSD on February 5, 1997 and received her PTSD diagnosis during her August 1997 VA medical examination, she was then entitled to service connection for PTSD. 

In light of the facts above, the proper effective date for the grant of service connection for PTSD is February 5, 1997. As the Veteran was not entitled to service connection before that date, there is no basis on which an earlier effective date may be assigned.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

An effective date of February 5, 1997, but no earlier, is granted for service connection for PTSD.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


